DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
 	Applicant’s election without traverse of 1-5, 8-15 and 19 in the reply filed on 12/17/20 is acknowledged.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1-5, 8-15 and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites calculating the person’s blood pressure.
 	The limitation of calculating the person’s blood pressure, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a data treatment module,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “data treatment module” language, “calculating” in the context of this claim encompasses the user manually calculating the blood pressure. If a claim limitation, 
 	This judicial exception is not integrated into a practical application. In particular, the claim only recites three additional element – a blood pulsation monitor and a movement monitor that are generically recited and preform pre-solutional data collection for use with the abstract idea. As well as, using a data treatment module for performing the calculating. The data treatment module is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
 	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Specifically, the dependent claims of 2, 3, 13 and 14 recite generic sensor elements, claims 4, 5, 9, 10 and 15 provide directions for how the measurements are taken and claim 12 recites a generic communication element. As discussed above with respect to integration of the abstract idea into a practical application, the blood pulsation monitor and movement detector are generic elements used for pre-solutional data collection. Similarly, the additional element of using a data treatment module to calculate the blood pressure amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a movement detector” and “a data treatment module” in claim 1 and “remote computing module” in claim 2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The movement detector corresponds to the gyroscope in ¶80. The data treatment module is a processor in ¶100 and the remote computing module is a smart phone in ¶73.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 10 and their dependent claims are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. It does not appear that Applicant had possession of the claimed calculation model. The specification only seems to give equations 1a and 1b which are just that diastolic pressure and the systolic pressure are a generic function of 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and its dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear what the first position is. Is the first position the same or different than the first height? Is the reverse direction referring to the reverse of the one direction or something else? It is unclear what specific movement if any causes the generally constant intensity of the blood pulsation. Is it caused by an actual step in the method or is it a naturally occurring result of the body, i.e. caused by the effects of hydrostatic pressure changes? What is the first calculation model?
Claim 1 recites the limitation "the blood pressure" in in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the intensity" in in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the pulsation of blood changes" in in line 4.  There is insufficient antecedent basis for this limitation in the claim.

The term "generally" in claims 1, 10 and 13 is a relative term which renders the claim indefinite.  The term "generally" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what level or lack thereof of variation is considered generally constant.
Claims 10 and 13 and their dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Is the second position related the second height or one of the third and fourth heights? Is the second position any of the heights or are the first and second positions at heights different from the first, second, third and fourth height? It is unclear if the one direction in claim 10 is the same or different than the one direction of claim 1. Is the reverse direction referring to the reverse of the one direction in this claim or the one direction in claim 1? It is unclear if the diastolic and systolic can be determined at both the first position and the second position or if one is determined at one position and the other is determined at the other position. What is the second calculation module? 
Claims 11 and 19 and their dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8-11, 13-15 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Asada et al. US 2007/0055163.
 	Regarding claims 1 and 11, Asada discloses a method for obtaining the blood pressure of a person comprising steps of: 
monitoring pulsations of blood in a body part while moving the body part from a first height to a second height ([¶67] a PPG and cuff are used to monitor the blood pulsation); 
detecting a first position in which the intensity of the pulsation of blood changes if the body part moves from the first position in one direction, and in which the intensity of blood pulsation remains generally constant if the body parts moves from the first position in the reverse direction ([¶61,67-70] the relationship of the hydrostatic pressure to the height of the arm is such that PPG peaks increase when some distance above the heart and decrease when below the heart. The device determines positions of the arm both above and below the heart level moving toward and away from the heart. [¶75,76][FIG4B] at the ends of the hydrostatic pressure relationship curve the amplitudes of the PPG are flattened. Examiner is interpreting the claim language to 
providing the first position as input to a first calculation model suitable for obtaining the person's blood pressure ([¶69-70, 74] mean arterial pressure is determined as well as systolic and diastolic pressures).

 	Regarding claims 2 and 13, Asada discloses a method for obtaining the blood pressure of a person, wherein the step of detecting the intensity of pulsation of blood in the body part comprises: 
providing a light source configured for illuminating the body part ([¶28,109] LED 808); 
providing an optical sensor configured to detect light from the light source which has propagated through the body part ([¶28,109] there is an array of photodetectors); and 
measuring the amplitude of the propagated light ([¶57, 73-76] the amplitude of the PPG is measured).

 	Regarding claims 3 and 14, Asada discloses a method for obtaining the blood pressure of a person, wherein the step of detecting the intensity of pulsation of blood in the body part comprises: providing a tonometer on the body part ([¶63] the cuff applies a constant pressure so it is acts as a tonometer).



Regarding claim 8, Asada discloses a method for obtaining the blood pressure of a person as claimed in claim 1, wherein: the first position is level to the person's heart or below the person's heart; and the first position is suitable for obtaining the systolic pressure of the person ([¶61,67-70] the relationship of the hydrostatic pressure to the height of the arm is such that PPG peaks increase when some distance above the heart and decrease when below the heart. The device determines positions of the arm both above and below the heart level moving toward and away from the heart).

Regarding claim 9, Asada discloses a method for obtaining the blood pressure of a person as claimed in claim 1, wherein: the first position is above the person's heart; and the first position is suitable for obtaining the diastolic pressure of the person ([¶61,67-70] the relationship of the hydrostatic pressure to the height of the arm is such that PPG peaks increase when some distance above the heart and decrease when below the heart. The device determines positions of the arm both above and below the heart level moving toward and away from the heart).

 	Regarding claims 10 and 19, Asada discloses a method for obtaining the blood pressure of a person, further comprising steps of: 
monitoring pulsation of blood in the body part while moving the body part from a third height to a fourth height ([¶67] a PPG and cuff are used to monitor the blood pulsation ([¶61,67-
detecting a second position in which the intensity of the pulsation of blood changes if the body part moves from the second position in one direction, and in which the intensity of blood pulsation remains generally constant if the body part moves from the second position in the reverse direction ([¶61,67-70] the relationship of the hydrostatic pressure to the height of the arm is such that PPG peaks increase when some distance above the heart and decrease when below the heart); and 
providing the second position as input to a second calculation model suitable for obtaining the person's blood pressure ([¶69-70, 74]); 
wherein the first position is suitable for obtaining one of either the systolic pressure of the person or the diastolic pressure of the person ([¶69-70, 74] mean arterial pressure is determined as well as systolic and diastolic pressures); and 
wherein the second position is suitable for obtaining the other one of either the systolic pressure of the person or the diastolic pressure of the person ([¶69-70, 74] mean arterial pressure is determined as well as systolic and diastolic pressures).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asada et al. US 2007/0055163 in view of He US 2016/0302677.
 	Regarding claim 12, Asada does not specifically disclose the data treatment module in capable of wirelessly communicating the first height position to a remote computing module for calculating the person's blood pressure based on the first height position. He teaches a similar blood pressure monitoring device that wirelessly communicates with a remote device for physiological processing ([¶58]). Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to combine the device of Asada with the wireless unit of He in order to transmit to a mobile device to perform additional analysis and store the physiological information ([¶58]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yoon US 2016/0113589.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ANTHONY CATINA whose telephone number is (571)270-5951.  The examiner can normally be reached on 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL A CATINA/Examiner, Art Unit 3791                                                                                                                                                                                                        
/RAJEEV P SIRIPURAPU/Primary Examiner, Art Unit 3793